Citation Nr: 1542577	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for left diaphragm palsy, currently rated 30 percent.

2.  Entitlement to compensation under the provisions of 38 U.S.C § 1151 for a heart disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to February 1967.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This case was most previously before the Board in March 2013.

In March 2011 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to an increased rating for left diaphragm palsy and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Additional disability of myocardial infarction (MI), resulted from VA treatment in April 2003 due to an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a heart disability are met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if that additional disability or death were service-connected.  A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability or death was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To obtain compensation, a claimant must show: (1) a qualifying additional disability, (2) actually caused by the treatment furnished by VA, and (3) a proximate or direct cause that is either a fault on the part of VA or an event not reasonably foreseeable. To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent.  38 U.S.C.A. § 1151(a) (West 2014); 38 C.F.R. § 3.361(c)(1), (d)(1) (2014).  Whether an event is reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (2014).

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after the care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2014).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2014).

In April 2003, the Veteran developed hypotension, dyspnea, and fatigue, secondary to an episode of acute gastrointestinal bleeding.  He was admitted to the a VA Medical Center (VAMC), where he was treated with blood transfusions and intravenous fluids.  The following day he developed chest pain due to an acute myocardial infarction (MI).  It was noted that the Veteran was taking ibuprofen for pain, and aspirin.  He was transferred to the another VAMC intensive care unit where he spent two days and underwent an esophagogastroduodenoscopy (EGD) that revealed a non-bleeding gastric ulcer.  The Veteran underwent a heart catherization that revealed occlusion of the left anterior descending artery and 30 percent occlusion in a second artery.  A single vessel bypass of the left anterior descending (LAD) artery was performed in May 2003.  During the surgery, the Veteran's phrenic nerve was damaged, which caused him to develop left diaphragm palsy.

In February 2005 the Veteran was granted service connection for left diaphragm palsy under the provisions of 38 U.S.C.A. § 1151.

The Veteran asserts that medical treatment provided by VA in April and May 2003, including the mixing of aspirin and ibuprofen, caused him to develop acute gastrointestinal (GI) bleeding, which resulted in an acute myocardial infarction (MI) and a residual heart disability.

In developing a claim for 38 U.S.C.A. § 1151 compensation, VA has obtained multiple medical opinions, including one in April 2013.  The April 2013 VA physician stated that the GI bleed "hastened" the Veteran's MI "due to decreased oxygen delivery."  Viewing that statement in the light most favorable to the Veteran, and considering it in conjunction with the provisions of 38 C.F.R. § 3.361(b), the Board is unable to state that the Veteran's condition immediately before the beginning of the April 2003 VA medical treatment was the same as after the treatment stopped.  Stated differently, the April 2013 VA examiner has conceded that VA's April 2003 medical treatment resulted in additional disability of MI, and the preliminary requirement of a § 1151 claim have been met.

There is no evidence indicating that the Veteran's MI was caused any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  However, as noted in the Board's May 2011 Remand, an August 2006 VA examiner had essentially determined that the Veteran's April 2003 GI bleed was itself due to an event not reasonably foreseeable.  Thus, putting those factors together, the Board finds that the Veteran's additional disability of MI was proximately due to an event not reasonably foreseeable as part of VA treatment.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence as to whether the Veteran suffered a heart attack as a result of VA treatment due to an event not reasonably foreseeable is at least in equipoise.  Accordingly, entitlement to disability compensation under 38 U.S.C.A. § 1151 for MI due to VA medical treatment is warranted.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C § 1151 for MI is granted.




REMAND

The Board remanded for examination of left diaphragm palsy in March 2013.  However, the examiner based the examination findings on pulmonary function tests from 2008.  Therefore, the Board finds that a current examination is needed with current pulmonary function tests to rate the disability.

The April 2013 VA examiner indicated that the Veteran's left diaphragm palsy prevented him from performing physically demanding labor, but indicated that he could engage in sedentary labor.  As the issue of entitlement to an increased disability rating for left diaphragm palsy is a subject of this appeal, the issue of TDIU is part and parcel of the Veteran's appeal.  A claim for entitlement to a TDIU is part of an increased rating issue when such claim is raised by the record and the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Entitlement to a TDIU has not been adjudicated by the AOJ.  As such, it must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue notice relative to the issue of entitlement to TDIU.

2.  Obtain and associate with the record the Veteran's complete VA treatment records since April 25, 2013

3.  Schedule the Veteran for a VA examination to determine the current severity of service-connected left diaphragm palsy.  The examiner must review the claims file and should note that review in the report.  The examination must include current pulmonary function testing.  Any other indicated diagnostic tests and studies should be conducted.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities (left diaphragm palsy and heart disability).  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations are necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


